                Case 20-10553   Doc 2   Filed 03/09/20   Page 1 of 10




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )   Chapter 11
                                                 )
ART VAN FURNITURE, LLC                           )   Case No. 20-10553 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AVF HOLDING COMPANY, INC.,                       )   Case No. 20-10554 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AVCE, LLC,                                       )   Case No. 20-10555 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AVF HOLDINGS I, LLC,                             )   Case No. 20-10556 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AVF HOLDINGS II, LLC,                            )   Case No. 20-10557 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




13165238 v2
                Case 20-10553   Doc 2   Filed 03/09/20   Page 2 of 10




                                                 )
In re:                                           )   Chapter 11
                                                 )
AVF PARENT, LLC,                                 )   Case No. 20-10558 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LEVIN PARENT, LLC,                               )   Case No. 20-10559 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ART VAN FURNITURE OF CANADA, LLC,                )   Case No. 20-10560 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AV PURE SLEEP FRANCHISING, LLC,                  )   Case No. 20-10561 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
AVF FRANCHISING, LLC,                            )   Case No. 20-10562 (___)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                         2
13165238 v2
                  Case 20-10553       Doc 2     Filed 03/09/20     Page 3 of 10




                                                          )
In re:                                                    )   Chapter 11
                                                          )
LF TRUCKING, INC.,                                        )   Case No. 20-10563 (___)
                                                          )
                       Debtor.                            )
                                                          )
Tax I.D. No. XX-XXXXXXX                                   )
                                                          )
In re:                                                    )   Chapter 11
                                                          )
SAM LEVIN, INC.,                                          )   Case No. 20-10564 (___)
                                                          )
                       Debtor.                            )
                                                          )
Tax I.D. No. XX-XXXXXXX                                   )
                                                          )
In re:                                                    )   Chapter 11
                                                          )
COMFORT MATTRESS, LLC,                                    )   Case No. 20-10565 (___)
                                                          )
                       Debtor.                            )
                                                          )
Tax I.D. No. XX-XXXXXXX                                   )

                       DEBTORS’ MOTION FOR ENTRY OF
               AN ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES, AND (II) GRANTING RELATED RELIEF


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):

                                        Relief Requested

         1.    The Debtors seek entry of an order (the “Order”), substantially in the form

attached hereto: (a) directing procedural consolidation and joint administration of these chapter

11 cases, and (b) granting related relief. The Debtors request that one file and one docket be

maintained for all of the jointly administered cases under the case of Art Van Furniture, LLC and

that the cases be administered under a consolidated caption, as follows:



                                                 3
13165238 v2
                     Case 20-10553           Doc 2      Filed 03/09/20         Page 4 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        ) Chapter 11
                                              )
ART VAN FURNITURE, LLC, et al.,1              ) Case No. 20-10553 (___)
                                              )
                  Debtors.                    ) (Jointly Administered)
                                              )
___________________________________________________
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
    AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
    (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
    LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The
    location of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
    48092.

         2.      The Debtors further request that this Court as defined herein order that the

foregoing caption satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy

Code.

         3.      The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors other than Art Van Furniture, LLC to

reflect the joint administration of these chapter 11 cases:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                 Local Bankruptcy Rules for the United States Bankruptcy Court
                 for the District of Delaware directing joint administration for
                 procedural purposes only of the chapter 11 cases of: Art Van
                 Furniture, LLC, Case No. 20-10553(___); AVF Holding Company,
                 Inc. , Case No. 20-10554 (___); AVCE, LLC, Case No. 20-10555
                 (___); AVF Holdings I, LLC, Case No. 20-10556 (___);AVF
                 Holdings II, LLC, Case No. 20-10557 (___); AVF Parent, LLC,
                 Case No. 20-10558 (___); Levin Parent, LLC, Case No. 20-10559
                 (___); Art Van Furniture of Canada, LLC, Case No. 20-10560
                 (___); AV Pure Sleep Franchising, LLC, Case No. 20-10561 (___);
                 AVF Franchising, LLC, Case No. 20-10562 (___); LF Trucking,
                 Inc. , Case No. 20-10563 (___); Sam Levin, Inc., Case No. 20-
                 10564 (___) and Comfort Mattress LLC, Case No. 20-10565



13165238 v2
                  Case 20-10553        Doc 2     Filed 03/09/20    Page 5 of 10




               (___); The docket in Case No. 20-10533 should be consulted for
               all matters affecting this case.

                                     Jurisdiction and Venue

         4.    The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 9013-1(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Local Rules”), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.

         5.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.    The bases for the relief requested herein are section 105(a) of chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 1015(b), 2002, 6004,

6006, and 6007, and Bankruptcy Local Rules 1015-1, 2002-1 and 9013-1.

                                           Background

         7.    The Debtors operate 169 locations, including 92 furniture and mattress

showrooms and 77 freestanding mattress and specialty locations. The Debtors do business under

brand names, including Art Van Furniture, Pure Sleep, Scott Shuptrine Interiors, Levin

Furniture, Levin Mattress, and Wolf Furniture. The Debtors were founded in 1959 and was

owned by its founder, Art Van Elslander, until it was sold to funds affiliated with Thomas H. Lee

Partners, L.P. (“THL”) in March 2017. Pennsylvania based Levin Furniture and Wolf Furniture



13165238 v2
                  Case 20-10553         Doc 2   Filed 03/09/20     Page 6 of 10




were acquired by Art Van in November 2017. As of the Petition Date (as defined below), the

Debtors operate stores throughout Michigan, Indiana, Ohio, Illinois, Pennsylvania, Maryland,

Missouri, and Virginia.      The Debtors are headquartered in Warren, Michigan and have

approximately 4,500 employees as of the Petition Date (as defined below).

         8.    On March 8, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding

the facts and circumstances of these chapter 11 cases is set forth in the Declaration of David

Ladd, Executive Vice President and Chief Financial Offer of Art Van Furniture, LLC, in Support

of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously with this Motion and incorporated by reference herein. The Debtors are

operating their business and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in these chapter 11 cases and no official committees have been

appointed or designated.

                                          Basis for Relief

         9.    Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The twelve Debtor entities

that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.




13165238 v2
                    Case 20-10553           Doc 2      Filed 03/09/20        Page 7 of 10




         10.     Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

                 An order of joint administration may be entered, without notice
                 and an opportunity for hearing, upon the filing of a motion for joint
                 administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                 affidavit, declaration, or verification, which establishes that the
                 joint administration of two or more cases pending in the Court
                 under title 11 is warranted and will ease the administrative burden
                 for the Court and the parties. An order of joint administration
                 entered in accordance with this Local Rule may be reconsidered
                 upon motion of any party in interest at any time. An order of joint
                 administration under this Local Rule is for procedural purposes
                 only and shall not cause a “substantive” consolidation of the
                 respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

         11.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Clover

Techs. Grp., LLC, No. 19-12680 (KBO) (Bankr. D. Del. Dec. 18, 2019) (directing joint

administration of chapter 11 cases); In re Anna Holdings, Inc., No. 19-12551 (CSS)

(Bankr. D. Del. Dec. 3, 2019) (same); In re Destination Maternity Corporation, No. 19-12256

(BLS) (Bankr. D. Del. Oct. 22, 2019) (same); In re Forever 21, Inc, No. 19-12122 (KG)

(Bankr. D. Del. Oct. 1, 2019) (same); In re Blackhawk Mining LLC, No. 19-11595 (LSS)

(Bankr. D. Del. Jul. 22, 2019) (same).2

         12.     Given the integrated nature of the Debtors’ operations, and that each of the

Debtors are liable for the Debtors’ funded debt, joint administration of these chapter 11 cases

will provide significant administrative convenience without harming the substantive rights of any

party in interest. Many of the motions, hearings, and orders in these chapter 11 cases will affect


2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.



13165238 v2
                  Case 20-10553        Doc 2    Filed 03/09/20      Page 8 of 10




each Debtor entity. The entry of an order directing joint administration of these chapter 11 cases

will reduce fees and costs by avoiding duplicative filings and objections. Joint administration

will also allow the United States Trustee for the District of Delaware and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

         13.   Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                               Notice

         14.   Notice of the hearing on the relief requested in this Motion will be provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the

Bankruptcy Local Rules, and is sufficient under the circumstances.            Without limiting the

foregoing, due notice will be afforded, whether by facsimile, electronic mail, overnight courier

or hand delivery, to parties-in-interest, including: (a) the Office of the U.S. Trustee for the

District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) the agents under the Debtors’ prepetition secured facilities and counsel

thereto; (d) the United States Attorney’s Office for the District of Delaware; (e) the Internal

Revenue Service; (f) the United States Securities and Exchange Commission; (g) the state

attorneys general for states in which the Debtors conduct business; and (h) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.


13165238 v2
                 Case 20-10553       Doc 2    Filed 03/09/20     Page 9 of 10




                                       No Prior Request

         15.   No prior request for the relief sought in this motion has been made to this or any

other court.


                          [Remainder of page intentionally left blank]




13165238 v2
                 Case 20-10553       Doc 2     Filed 03/09/20     Page 10 of 10




         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto, granting the relief requested in this Motion and

granting such other and further relief as is appropriate under the circumstances.

Dated: March 8, 2020                        BENESCH, FRIEDLANDER, COPLAN &
Wilmington, Delaware                        ARONOFF LLP

                                               /s/ Gregory W. Werkheiser
                                            Gregory W. Werkheiser (DE No. 3553)
                                            Michael J. Barrie (DE No. 4684)
                                            Jennifer Hoover (DE No. 5111)
                                            Kevin Capuzzi (DE No. 5462)
                                            John C. Gentile (DE No. 6159)
                                            222 Delaware Avenue, Suite 801
                                            Wilmington, DE 19801
                                            Telephone: (302) 442-7010
                                            Facsimile: (302) 442-7012
                                            E-mail: gwerkheiser@beneschlaw.com
                                                    mbarrie@beneschlaw.com
                                                    jhoover@beneschlaw.com
                                                    kcapuzzi@beneschlaw.com
                                                    jgentile@beneschlaw.com

                                            Proposed Counsel to the Debtors and Debtors in
                                            Possession




13165238 v2
